IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-16-00062-CR

THE STATE OF TEXAS,
                                                               Appellant
v.

JOSE ESTRADA,
                                                               Appellee



                           From the County Court at Law
                              Walker County, Texas
                              Trial Court No. 15-0686


                                         ORDER


       This appeal was abated for the trial court to consider whether appellee is indigent

and whether counsel should be appointed. We have been provided an order appointing

counsel for appellee.

       Accordingly, this appeal is reinstated. Because the State’s brief has been filed in this

appeal, appellee’s brief is due 30 days from the date of this Order.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed May 5, 2016




State v. Estrada                     Page 2